Title: To Thomas Jefferson from James Monroe, 2 December 1797
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Decr. 2. 1797.
                    
                    I enclose you a letter for Mr. Dawson, one for Mr. [Gates,] one for Mr. Knox, and one for Colo. Burr. The last [is] left open for the inspection of Mr. Madison. That to Mr. Knox, you will be so good as put in the post office as soon as you arrive in Phila. I sincerely wish you peace and comfort thro the winter. The latter you may have in some respect—but the former I think you will not have. However tis possible a decided majority on the [port] side may give our country repose and safety, [and] of course extend those blessings to those who des[ire?] them. Very sincerely I wish you well.
                    
                        Jas. Monroe
                    
                